Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to applicant’s amendments and remarks filed on 4/18/2022.
Claim status:
Amended claims: 1, and 19.
Canceled [previously] claims: 3, 6, and 12-18.
Pending claims: 1-2, 4-5, 7-11 and 19--20.
		


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-11 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Specifically, citations in claims 1 and 19, “processing the method as an enhancement to the EPS system that does not require manual interaction with the EPS system by given attendant” is not described in specification or in original claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, 7-11 and 19--20.are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.   

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [ i. Fundamental Economic Practices; ii. Commercial or Legal Interaction; iii. Managing Personal Behavior or Relations or Interactions between People], and (c) mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014). 

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-2, 4-5, 7-11, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for processing an image of a transaction receipt for attendant tips amount.
[Step-2A] Prong One: The claim 1 is then analyzed to determine whether it is directed to a judicial exception:  The claim recites the limitations of 
 obtaining an image associated with a transaction receipt for a transaction; 
identifying from the image a transaction identifier and a transaction total; 
determining whether the transaction total is to be adjusted based on a handwritten amount recognized in the image by processing a specialized Optical Character Recognition (OCR) that makes an assumption as to a location of a decimal point to identify a tip amount from the handwritten amount in order to revise the transaction total by the tip amount using the transaction total and an expected percentage for the tip amount and numerical digits in the handwritten amount, wherein when the handwritten amount includes no separator character at all in the numerical digits;
completing the transaction with the handwritten amount added to the transaction total through interaction with an transaction interface associated with an electronic payment system [EPS] based on the transaction identifier;
 interacting with an application interface of a mobile application that provided the image of the transaction receipt and based on the interacting providing a running total for processed tips for a given day for a given attendant, providing specific transactions and corresponding specific tips, providing particular transactions for which there were given tip amounts that were above what is considered customary and for which there were no tips given at all, and further based on the interacting recording comments provided by the given attendant through the mobile application on attendant identified transactions; and 
operating the cloud-based server executable instructions in a mobile device mode of operation or a scanner-based batch mode or operation, wherein during the mobile device mode of operation individual transaction receipts are processed in real time and during the scanner-based batch mode of operation the individual transaction receipts are stored and processed in batches: and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 16/261,235Dkt: 18-0564 Filing Date: January 29, 2019
processing the method as an enhancement to the EPS system that does not require manual interaction with the EPS system by given attendant.

The claimed method/system simply describes series of steps for processing an image of a transaction receipt for attendant tips amount.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a processor of a cloud-based server, a transaction interface, an electronic payment system, an application interface of a mobile application, an electronic payment system (EPS) and a specialized Optical Character Recognition (OCR), nothing in the claim precludes the limitations from practically being performed by organizing human business/sales activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a processor of a cloud-based server, a transaction interface, an electronic payment system, an application interface of a mobile application, an electronic payment system (EPS) and a specialized Optical Character Recognition (OCR) to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible. The analysis above applies to all statutory categories of invention including claim 19.  
Furthermore, the dependent claims 2, 4--5, 7-11, and 20 do not resolve the issues raised in the independent claims. Claims 2, 4--5, 7-11, and 20 are directed towards using a barcode or QR and decimal point with a currency amount, the image for batch processing with the transaction interface during the scanner-batch mode of operation and an Application Programming Interface (API) for automated interaction with the transaction interface to complete the transaction. These limitations are also part of the abstract idea identified in claim 1, and these additional elements are similarly rejected under the same rationale as claim 1,
Accordingly, dependent claims 2, 4-5, 7-11, and 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Response to Arguments

Applicant’s amendment/arguments with respect to the 35 U.S.C. § 101 rejection filed on 04/18/2022 are deemed to be non-persuasive. Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on January 18, 2022. 
Claims 1-2, 4-5, 7-11 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Examiner disagrees with Applicant’s assertions. 
What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in some way improve the function of the computer itself. 
Examiner notes that the computer processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
Applicant’s specification: para “[0050] At 240, states that “the transaction completion manager completes the transaction with the handwritten amount added to the transaction totalDocket No. 18-0564 10 through interaction with a transaction interface associated with an EPS based on the transaction identifier for the transaction”, which is a clear indication that the manual interaction is also required in different forms or stages.
Moreover, reciting a processor of a cloud-based server, a transaction interface, an electronic payment system, an application interface of a mobile application and an electronic payment system (EPS), nothing in the claim precludes the limitations from practically being performed by organizing human business/sales activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
A claim may be found to be eligible if it integrates a judicial exception into a practical application as cited by Applicant. However, examiner notes that "claiming the improved efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (see MPEP §2106.05(f)(2).) Claiming improved data processing efficiency inherent with applying any improvement to the judicial exception itself on a computer does not provide an inventive concept. The claims do not integrate the judicial exception into a practical application.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Pourfallan et al (US-2019/0080325-A1) discloses Restricted-use Account Payment Administration Apparatus, Methods and Systems.
Bell et al (US-2015/0254628-A1) discloses Quick Legend Receipt System
Marcus (US 2016/0104189 A1) discloses in –Aisle Competitive Offer Push system and method.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          
/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691